                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANTHONY WILLIAMS, et al.,                         Case No. 18-cv-01881-RS (TSH)
                                   8                    Plaintiffs,
                                                                                           DISCOVERY ORDER
                                   9             v.
                                                                                           Re: Dkt. No. 100
                                  10     FACEBOOK, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs have filed a motion to compel entry of an ESI protocol and for Defendant to

                                  14   produce documents. ECF No. 100. The Court sets a hearing on this motion for May 9, 2019 at

                                  15   10:00 a.m. in Courtroom A on the 15th floor. The parties shall raise future discovery disputes in

                                  16   the manner specified in the undersigned’s Discovery Standing Order, which is available at

                                  17   https://cand.uscourts.gov/tsh/standing-orders. Any questions should be directed to Courtroom

                                  18   Deputy Rose Maher.

                                  19

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: March 28, 2019

                                  23

                                  24
                                                                                                   THOMAS S. HIXSON
                                  25                                                               United States Magistrate Judge
                                  26

                                  27

                                  28
